NUMBERS 13-21-00314-CR, 13-21-00315-CR,
       13-21-00316-CR, 13-21-00317-CR & 13-21-00318-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                       Appellant,

                                              v.

JUAN MANUEL PEREZ,                                                         Appellee.


               On appeal from the County Court at Law No. 7
                        of Hidalgo County, Texas.


                                      ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This is an appeal by appellant the State of Texas of a final order dismissing with

prejudice five misdemeanor complaints against appellee Juan Manuel Perez. Appellee’s

brief was due to be filed by March 7, 2022. On July 8, 2022, appellee filed (1) a motion
for leave to file an unopposed motion to extend time to file appellee’s brief, and (2) the

unopposed motion for a sixty-day extension to file appellee’s brief.

       We GRANT appellee’s motion for leave. We GRANT IN PART and DENY IN PART

appellee’s motion for extension to file appellee’s brief. The motion for extension is

GRANTED insofar as we will extend appellee’s deadline to file his brief until August 8,

2022. The motion is DENIED insofar as we will not extend the filing deadline by the

requested sixty days. We ORDER appellee’s brief to be filed on or before August 8, 2022.

No further extensions of time will be granted.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
11th day of July, 2022.




                                            2